Name: Commission Regulation (EC) No 238/2003 of 7 February 2003 setting out the duties applicable from 1 January 2003 to 31 December 2003 on the importation into the Community of certain goods from Hungary covered by Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agri-foodstuffs;  Europe;  trade
 Date Published: nan

 Avis juridique important|32003R0238Commission Regulation (EC) No 238/2003 of 7 February 2003 setting out the duties applicable from 1 January 2003 to 31 December 2003 on the importation into the Community of certain goods from Hungary covered by Council Regulation (EC) No 3448/93 Official Journal L 033 , 08/02/2003 P. 0003 - 0022Commission Regulation (EC) No 238/2003of 7 February 2003setting out the duties applicable from 1 January 2003 to 31 December 2003 on the importation into the Community of certain goods from Hungary covered by Council Regulation (EC) No 3448/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(4) thereof,Whereas:(1) Protocol 3 to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, approved by Decision 93/742/Euratom, ECSC, EC of the Council and the Commission(3), lays down the trade arrangements for the processed agricultural products which are listed therein.(2) That Protocol was amended by Decision No 2/2002 of the EC-Hungary Association Council of 16 April 2002 on the improvement of the trade arrangements for processed agricultural products envisaged by Protocol 3 to the Europe Agreement(4), by which a reduction of the duties applicable to imports of certain goods originating in Hungary was provided with effect from 1 January 2002.(3) The reduced duties applicable from 1 January 2003 to 31 December 2003 should therefore be established in accordance with Protocol 3 on imports of certain goods resulting from the processing of agricultural products originating in Hungary,HAS ADOPTED THIS REGULATION:Article 1The duties, agricultural components and additional duties, applicable from 1 January 2003 to 31 December 2003 to the importation of goods originating in Hungary, covered by Table 2a and Table 2b of Annex I to Protocol 3 to the Europe Agreement, are set out in Annexes I, II and III.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 February 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 347, 31.12.1993, p. 1.(4) OJ L 172, 2.7.2002, p. 24.ANNEX ITABLE A(Annex I, Table 2a of Decision No 2/2002)Duties applicable upon import into the Community of goods originating in Hungary>TABLE>TABLE B(Annex 1, Table 2b of Decision No 2/2002)Duties applicable upon import into the Community of goods originating in Hungary>TABLE>ANNEX IIADDITIONAL CODE AND AGRICULTURAL COMPONENTSHungary - from 1.1.2003 to 31.12.2003>TABLE>ANNEX IIIADDITIONAL DUTIES FOR SUGAR (AD S/Z) AND FOR FLOUR (AD F/M)Hungary - from 1.1.2003 to 31.12.2003>TABLE>>TABLE>